Citation Nr: 0327923	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




REMAND

The veteran had active military service from July 1966 to 
July 1968.  The appellant is the custodian of the veteran's 
minor son E.   

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision prepared in May 2001 and 
issued to the appellant and to the veteran in June 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, in which the RO denied apportionment 
to the appellant on behalf of E. of the veteran's service-
connected disability compensation benefits.  

The appellant requested a videoconference hearing before the 
Board.  The requested hearing was conducted in April 2003 by 
the undersigned Veterans Law Judge.  At the videoconference 
hearing, the appellant's testimony included new evidence of 
possible hardship as a basis for apportionment of the 
veteran's compensation benefits to E., and also included 
evidence not previously of record to establish that 
apportionment of the veteran's benefits would not result in 
hardship to the veteran.  Further development, to determine 
whether the appellant has obtained employment, to determine 
the effect of the appellant's February 2003 loss of 
employment on monthly income and expenses, and to obtain more 
compete information regarding the veteran's monthly income 
and expenses, is required.

However, the record before the Board also reveals that the 
procedural requirements pertaining to simultaneously 
contested claims have not been met in this case, in that 
there is no record that the veteran was provided notice of 
the appellant's June 2002 notice of disagreement, or a copy 
of the June 2002 Statement of the Case (SOC).  There is no 
record that the veteran was provided with notice that the 
appellant submitted a timely substantive appeal.  The record 
does not clearly reflect that the veteran was notified that 
the appellant requested and was scheduled for a 
videoconference hearing.  There is no record that the veteran 
has been provided a copy of the transcript of that 
videoconference hearing or notice of the substance of that 
hearing.  

A claim for an apportionment is a "contested claim" subject 
to special procedural requirements.  For instance, if the 
apportionment claim is simultaneously contested, all 
interested parties are to be specifically notified of any 
action taken by the agency of original jurisdiction, of the 
right and time limit for initiating an appeal, and of the 
right to present testimony at a hearing and to be 
represented.  38 U.S.C.A. § 7105A(a) (West 2002); 38 C.F.R. § 
19.100 (2002).  Upon the filing of a notice of disagreement, 
all interested parties are to be furnished with a copy of the 
statement of the case.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 
19.101.  When a substantive appeal is filed, its content is 
to be furnished to the other contesting parties to the extent 
that it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 
C.F.R. § 19.102.  Remand is required for compliance with 
contested case procedures, to include all required 
notifications to the veteran and to provide him with an 
opportunity to present argument on the allegations raised in 
the statements or during the hearing.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The appellant and the veteran should be 
notified of the applicability of the VCAA and 
of the provisions of that Act, including 
notice of the period of time in which he or 
she may timely submit or identify evidence 
which might substantiate his or her 
contentions.  

2.  The veteran should be provided a copy 
of the June 2001 SOC, the appellant's VA 
Form 9 (Appeal to Board of Veterans' 
Appeals) or notice of the substance 
thereof, and should be furnished the 
transcript of the April 2003 
videoconference hearing or informed of 
the substance thereof, and he should be 
provided an opportunity to respond 
thereto.  The claims file should be 
reviewed to ensure that all contested 
claims procedures have been followed.  

3.  The appellant should be afforded the 
opportunity to provide updated income and 
expense data, including evidence 
reflecting whether she has obtained 
employment, specific evidence of the 
period of receipt of unemployment 
benefits, such as copies of the 
administrative portion of the 
unemployment benefit checks or document 
from the state agency reflecting the 
total amount of unemployment benefits 
received or document reflecting continued 
receipt of unemployment benefits, 
including the current amount of each 
benefit payment and the frequency of such 
payment.  The appellant should be 
afforded the opportunity to present 
evidence of the current amount the 
veteran has been ordered to pay for child 
support and the frequency and amount of 
payments which have been made from July 
2001 to the present.  

The appellant should be afforded the 
opportunity to provide copies of bills or 
billing information reflecting medical 
appointment dates and costs of medical 
appointments or treatment or other 
special expenses for the veteran's son 
during the pendency of this appeal, 
evidence of ongoing or recurring medical 
or dental expenses, as well as evidence 
of other expenses specifically incurred 
for the veteran's son (glasses, dental 
appointments or expenses, school 
expenses, or the like specifically for 
the veteran's son).

4.  The veteran should also be afforded 
the opportunity to provide more complete 
income and expense information, including 
updated information reflecting continued 
payments for his son's support, such as a 
statement provided directly to VA from 
the Child Support Enforcement Division, 
Office of the District Attorney, 19th 
District, Oklahoma, reflecting payments 
from July 2001 to the present.  The 
veteran should be afforded the 
opportunity to present evidence 
supporting his statement of expenses, 
including such documents as copies of 
cancelled checks (front and back) 
reflecting back acceptance and deposit to 
a specific account of payments reflecting 
rent and other household expenses from 
July 2001 to the present.

5.  The appellant and her representative 
should be furnished a copy of the 
veteran's financial statement and his 
contentions or should be informed of the 
substance of this evidence.  The 
appellant should be provided an 
opportunity to respond thereto.

6.  The veteran and his representative 
should be furnished a copy of the 
appellant's financial statement and 
contentions or should be informed of the 
substance of this evidence.  The veteran 
should be provided an opportunity to 
respond thereto.

7.  After completion of the above 
development, the claims file should again 
be reviewed to determine that 


all procedures and due process applicable 
to contested claims have been following.  
If additional evidence is associated with 
the claims file that was not previously 
considered by the RO, the RO should 
readjudicate the claim based on this 
evidence.  The RO should provide the 
appellant, the veteran and the veteran's 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto.

After the actions and the development described above have 
been completed, the claims file should be returned to the 
Board for appellate review.

The purpose of this REMAND is to provide both parties in 
interest due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The parties are free to submit any additional 
evidence or argument in connection with the appeal.  However, 
no action is required unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

